office_of_chief_counsel department of the treasury internal_revenue_service washington d c date --------------------- number release date conex-104746-16 uil the honorable jeff flake united_states senator camelback road suite phoenix az attention dear senator flake i am responding to your inquiry dated date on behalf of your constituent ------------------------- on date congress enacted the expatriate health coverage clarification act ehcca to provide special rules under the affordable_care_act aca for expatriate health_plans employers with respect to expatriate health_plans and health insurance issuers with respect to coverage offered under expatriate health_plans the ehcca generally applies to expatriate health_plans or expatriate health insurance contracts issued or renewed on or after date on date the treasury_department and the irs issued notice_2015_43 irb to provide interim guidance on the implementation of the ehcca and the application of certain provisions of the affordable_care_act to expatriate health insurance issuers expatriate health_plans and employers in their capacity as plan sponsors of expatriate health_plans taxpayers are permitted to rely on the guidance in notice_2015_43 in determining whether a plan or policy is considered an expatriate health plan the department of labor and department of health and human service reviewed and agreed with this guidance we have comments in response to notice_2015_43 and we are considering these comments in drafting these proposed_regulations for your convenience i am enclosing a copy of notice_2015_43 ---------------- has purchased or is considering purchasing health conex-104746-16 it’s unclear whether insurance coverage in which the ehcca applies in most cases involving an individual policy the policy issuer is in the best position to inform which if any the policy offered to health insurance_policy covered by the ehcca i hope this information is helpful if you need additional information please contact me at is an expatriate health plan or expatriate on the extent to --------------------- -------------------- -------------------- of my staff at ---------------- ---------------- ---------------- sincerely or or enclosure christine ellison branch chief health and welfare branch division counsel associate chief_counsel tax exempt and government entities
